Title: John Thaxter to Abigail Adams, 30 April 1780
From: Thaxter, John
To: Adams, Abigail



Madam
Paris April 30th. 1780

That a Nation once distinguished in the Annals of Mankind, should by the Pride, Avarice, Ambition, Injustice and Oppression of its Governors, loose its distant Dependencies, is not an uncommon Event in the History of the World; but that the same Nation, from the Operation of the same Causes, together with Folly and Madness, should league one half the World against her, is not only a Phenomenon in Modern Times (reserved to be exhibited by a neighbouring Nation) but a melancholy Monument of divine Vengeance. That this is the present State of England is but too true. Behold her a public Enemy, hostile to the Rights of Mankind, but too impotent to sport much longer. Such extremes of Wickedness and their Consequences, unhappily for human Nature and the Peace of Nations, are not local—other States and Kingdoms become infected by them, their Virtues and Morals become shaken and debauched. Britain then is to be considered not only as attempting to subvert the Civil and political Institutions of Men but indirectly their religions also. To You, Madam, who are so well versed in History, another observation is unnecessary.
The present Picture of England is truly melancholy. Her Tyranny has dismembered the best Part of her Empire—America is independent—Ireland is perfecting her Strength in her (England’s) Weakness, and gliding on very calmly and smoothly to Independence. Behold her interrupting the Commerce of the United States, of Holland, seizing and condemning Articles not contraband by Treaty nor the Law of Nations, and insulting their Flag to crown their Injustice. The King by Proclamation has declared all Stipulations of the Treaties between England and the Republic are to be suspended, and the Republic to be considered as a Neutral Power no Ways priviledged by Treaties, because the Dutch have refused the Succours demanded in Virtue of a Treaty. Russia, from whence England expected a considerable Assistance in Men and Ships to promote her System of Rapine and Depredation, has determined upon a rigorous Neutrality between the belligerent Powers, declared her Resolution to maintain her Flag in Honor, invited Holland to make Common Cause, and sent Copies of her Resolutions and Declarations, to the Courts of the Powers at War. This Neutrality is against England—hard fate indeed that even a Neutrality is against her. She has insulted the Flag of Sweeden, by one of her Cruisers, attacking a Sweedish Frigate innocently and peaceably pursuing her Course. Behold her engaged in a War against America, France and Spain, singly and alone, without an ally or a Prospect of obtaining one in Europe. It is said that there is a Quintuple Alliance forming or formed between Russia, Prussia, Sweeden, Denmark and the Republic of the United States of Holland. I affirm it not for a Fact. If You recollect the System of Europe pointed out in an Judicious and ingenious Letter now in Manuscript in your Cus­tody, You will probably think this Event not unlikely. The Object of it is, the protection of their Commerce and respective Flags. I cannot say that it is entered into—I can only affirm that such an Alliance is not improbable; for those Powers and no others in Europe love England with much Cordiality, but on the contrary see without Regret the decay of her Power. Add to all this, Intestine Broils and Divisions rending the Kingdom asunder. Such is the State of England internally and externally. A Tear of Pity an American is magnanimous enough to shed upon this Spectacle. Britain should shed Tears of Blood.
I had the pleasure of seeing Masters Johnny and Charley, my two dear little Friends, this day—they are well. With equal Satisfaction and equal Justice, can I send this acceptable Tribute, which is due to them, to a tender and fond Mamma, that they behave well.
I had the Honor of dining to day with his Excellency at Mr. Grand’s, where were beaucoup de monde and amongst the rest Madamoiselle Labhar is not to be forgotten. Think me not smitten, Madam. If I have any Partiality for any one in particular (which I will neither affirm nor deny) it is not on this Side the Water.
Remember me affectionately to your dear Nabby and Tommy, and respectfully and dutifully where due.

With the highest Respect & Esteem, I have the Honor to be &c.,
J. T.

